Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 001-33737 (Commission File Number) RODMAN & RENSHAW CAPITAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 84-1374481 (State or Other Jurisdiction of Incorporation (I.R.S. Employer Identification No.) Or Organization) 1270 Avenue of the Americas New York, New York 10020 (Address of principal executive offices) Registrants telephone number: (212) 356-0500 (Former Name, Former Address and Former Fiscal Year, if Changes Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 12, 2008, there were 34,771,738 shares of the registrants common stock outstanding. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act, Section 21E of the Exchange Act and the Private Securities Litigation Reform Act of 1995. Forward-looking statements reflect the current view about future events and financial performance based on certain assumptions. They include opinions, forecasts, projections, assumptions, guidance, expectations, beliefs or other statements that are not statements of historical fact. In some cases, forward-looking statements can be identified by words such as may, can, will, should, could, expects, hopes, believes, plans, anticipates, estimates, predicts, projects, potential, intends, approximates or the negative or other variation of such terms and other comparable expressions. Forward-looking statements in this report may include statements about: future financial and operating results, including projections of revenues, income, expenditures, cash balances and other financial items; our capital requirements and the need for additional financing; our ability to secure new client engagements; our ability to successfully consummate financing and merger and acquisition transactions on behalf of our clients; our ability to protect our intellectual property rights and secure the right to use other intellectual property that we deem to be essential to the conduct of our business; the outcome of various regulatory and legal proceedings in which we are currently involved; the performance of any of our financial products and their potential to generate revenues; development of new financial products; our ability to execute our growth, expansion and acquisition strategies; current and future economic and political conditions; overall industry and market performance and trends; competition; managements goals and plans for future operations; the impact of increased regulatory scrutiny on future operations; the revenue and profit volatility stemming from our operations; the performance of service providers upon which our operations rely; the additional risks and uncertainties stemming from entry into new businesses; the impact of expanded corporate governance on the number of available business opportunities; the impact of legal liability on future operations; the impact of employee misconduct on future operations; the increased risk of financial liability and reputational harm resulting from adverse regulatory action; the impact of the Investment Company Act of 1940 on future operations; and other assumptions described in this prospectus underlying or relating to any forward-looking statements. The forward-looking statements in this report are only predictions. Actual results could, and likely will, differ materially from these forward-looking statements for many reasons, including the risks described under Risk Factors and elsewhere in this report. No guarantee about future results, performance or achievements can be made. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. i RODMAN & RENSHAW CAPITAL GROUP, INC. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) 1 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 27 Part II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 Signatures 32 ii RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Page Condensed Consolidated Statements of Financial Condition as of March 31, 2008 (unaudited) and December 31, 2007 2 Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2008 and 2007 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders Equity and Comprehensive Income for the three month periods ended March 31, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2008 and 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 1 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition as of March 31, 2008 (unaudited) and December 31, 2007 March 31, December 31, 2008 2007 (Unaudited) Assets Cash and cash equivalents $ $ Financial instruments owned, at fair value Private placement and other fees receivable Due from clearing broker Prepaid expenses Deferred taxes Property and equipment, net Other assets Goodwill Total Assets $ 71,351,009 $ 71,872,207 Liabilities and Stockholders Equity Accrued compensation payable $ $ Accounts payable and accrued expenses Conference deposits Financial instruments sold, not yet purchased, at fair value Distributions payable - Due to affiliate Income taxes payable - Total Liabilities Commitments and contingencies (See note 7) Stockholders Equity Common stock, $0.001, par value; 100,000,000 shares authorized; 35,220,238 and 33,750,000 issued as of March 31, 2008 and December 31, 2007, respectively Preferred stock, $0.001 par value; 1,000,000 authorized; none issued - - Additional paid-in capital Treasury Stock, 298,000 shares ) - Accumulated other comprehensive loss - ) Deficit ) ) Total Stockholders Equity Total Liabilities and stockholders equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations for the three month period ended March 31, 2008 and 2007 (unaudited) For the Three Months Ended March 31, 2008 2007 Revenues: Investment banking $ $ 14,350,170 Principal transactions Commissions Interest and other income Total Revenues Interest Expense - Net revenues $ $ 19,424,511 Non-interest expenses: Employee compensation and benefits Other employee benefits Conference fees Broker dealer commissions Professional and consulting fees Business development Communication and market research Office Occupancy and equipment rentals Clearance and execution charges Depreciation and amortization Impairment of goodwill - Other Total non-interest expenses Income from continuing operations before income taxes Income tax (expense) benefit ) Income from continuing operations Income from discontinued operations - Net income $ $ Weighted average common shares outstanding: Basic Diluted Net income per share  basic Income from continuing operations $ $ Income from discontinued operations - Net income $ $ Net income per share  diluted Income from continuing operations $ $ Income from discontinued operations - 0.01 Net income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders Equity and Comprehensive Income for the three month period ended March 31, 2008 and 2007 (unaudited) For the Three Months Ended March 31, 2008 2007 Common Stock: Balance, beginning of the period $ $ Issuance of restricted stock - Balance, end of period $ $ Additional Paid-in-capital: Balance, beginning of the period $ $ Issuance of warrants - Beneficial conversion features of debentures - Stock based compensation Issuance of restricted stock ) - Balance, end of period $ $ Retained earnings (Deficit): Balance, beginning of the period $ ) $ Distributions - ) Net income Balance, end of period $ ) $ Treasury Stock: Balance, beginning of the period $ - $ - Purchases ) - Balance, end of period $ ) $ - Accumulated other comprehensive (loss) income: Balance, beginning of the period $ ) $ Reclassification adjustment for unrealized gains (losses) on investments ) Balance, end of period $ - $ - Total Shareholders Equity $ $ Comprehensive Income: Net income $ $ Other comprehensive income (loss) ) Total comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2008 and 2007 (unaudited) For The Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Income from discontinued operations - ) Depreciation and amortization Stock based compensation Realized loss (gain) on available for sale investments ) Impairment of goodwill - Interest (amortization of debt discount and deferred financing costs) - Deferred taxes ) Changes in operating assets and liabilities: Financial instruments owned at fair value ) Private placement and other fees receivable (1,585,301 ) 1,881,156 Due from clearing broker 893,229 (1,243,353 ) Prepaid expenses ) ) Other assets ) ) Financial instruments sold not yet purchased, at fair value ) Accrued compensation payable ) ) Accounts payable and accrued expenses ) ) Due to affiliate - Income taxes payable ) Conference deposits Net cash (used in) provided by operating activities ) Cash flows from investing activities Purchases of property and equipment ) ) Acquisition of Miller Mathis ) - Net cash used in investing activities ) ) Cash provided by (used in) financing activities Proceeds from issuance of senior convertible debentures and warrants - Deferred financing costs - ) Purchase of treasury stock ) - Distributions to members ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents  beginning of period Cash and cash equivalents  end of period $ $ Supplemental disclosures of cash flow information Income taxes paid $ $ Non-cash investing and financing activities Distribution of beneficial interest in securities $ - $ Accrued Liability related to the Acquisition of Miller Mathis $ $ - Issuance of restricted stock to employees $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - Organization, Nature of Operations and Basis of Presentation Rodman & Renshaw Capital Group, Inc. (the Company) is a Delaware holding company which, through its various subsidiaries, is engaged in the investment banking business. The Companys principal operating subsidiary is Rodman & Renshaw, LLC (the Broker-Dealer), a Delaware limited liability company formed on June 20, 2002. The Broker-Dealer is registered with the Financial Industry Regulatory Authority, Inc. (FINRA). On July 10, 2007 Rodman & Renshaw Holding, LLC (Holding) consummated a reverse acquisition through an exchange transaction with its subsidiary, Enthrust Financial Services, Inc. (Enthrust), which was a non-operating public shell company. For accounting purposes, Holding is treated as the continuing reporting entity and the acquisition has been treated as a recapitalization of Enthrust with Holding as the acquirer. On August 31, 2007, Enthrust changed its name to Rodman & Renshaw Capital Group, Inc. The historical financial statements of the Company prior to July 10, 2007 are those of Holding. Exchange Transaction On July 10, 2007 (the Exchange Date), pursuant to an Exchange Agreement dated as of July 10, 2007 (the Exchange Agreement), the beneficial owners of the outstanding debt and equity securities of Holding consummated a reorganization transaction (the Exchange) with Enthrust. As a result of the Exchange, the beneficial owners of Holdings debt and equity securities became stockholders of Enthrust.
